                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 3/3/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :         15-CR-537 (VEC)
                                                                :
 WENDELL BELLE,                                                 :             ORDER
 JASON MOYE, AND                                                :
 KERRY VANDERPOOL,                                              :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

         WHEREAS on March 3, 2020, the parties appeared for a status conference with this

Court;

         IT IS HEREBY ORDERED THAT resentencing is scheduled: for May 6, 2020 at 2:00

p.m. for Defendant Wendell Belle; for May 7, 2020 at 3:30 p.m. for Defendant Kerry

Vanderpool; for May 8, 2020 at 2:00 p.m. for Defendant Jason Moye.              All to be held in

Courtroom 443 of the Thurgood Marshall U.S. Courthouse. Submissions from all parties are due

two weeks before sentencing.

         IT IS FURTHER ORDERED THAT if the date scheduled for Defendant Vanderpool’s

resentencing will interfere with his graduation from the RDAP program, he must promptly

request an adjournment of the resentencing date.

SO ORDERED.
                                                                _________________________________
                                                                _____
                                                                   _ ________
                                                                           __________ __________
                                                                                      __
Date: March 3, 2020                                              VALERIE CAPRONII
      New York, NY                                              United States District Judge
